Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 16, “groove” should be changed to say - - grooves - -.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR101783862 (herein KR862) in view of TSUKAMOTO (US 20190109417 A1).
	In reference to claim  1, KR862 teaches a connector assembly (fig. 2) comprising: a housing (10; fig. 2) including: a plurality of accommodating grooves (i.e. grooves in 10 that hold terminals 50; fig. 2) into which a plurality of terminals (50) are inserted, respectively, and an insertion space (i.e. the opening in 10 that receives 30) recessed in a first direction (i.e. the insertion direction of 30 into 10) intersecting a second direction (i.e. the insertion direction of 50 into 10) in which the plurality of accommodating grooves extend, the plurality of accommodating grooves being formed in one surface of the housing; a terminal position assurance (TPA) mechanism (30; fig. 2) inserted into the insertion space of the housing in the first direction, having a plurality of through-holes (i.e. the through-holes of 30. See Figure 2) extending parallel to the plurality of accommodating grooves, and configured to inhibit the plurality of terminals inserted into the plurality of through-holes from being separated (see fig. 11, 12 where 30 is moved to its final position, thus blocking the removal of the terminals); joint terminals (20; fig. 2) extending from an inside of the housing to the plurality of accommodating grooves see fig. 12), and electrically connected to the plurality of terminals inserted into the plurality of accommodating grooves (see fig. 12).
However KR862 does not teach at least one noise filter fixed to the housing or the TPA mechanism, and configured to enclose the plurality of accommodating groove of the housing, the plurality of through-holes of the TPA mechanism, or the joint terminals.
TSUKAMOTO teaches of at least one noise filter (30; fig. 1) fixed to the housing (12), and configured to enclose the joint terminals (20; fig. 1).  Using the teachings of TSUKAMOTO to modify KR862 to arrive at the results of claim1 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of TSUKAMOTO, as taught by TSUKAMOTO [0009], in order to provide a cost effective way to noise occurring in the joint terminals without increasing the size of the connector.
In reference to claim  2, KR862 teaches a protection cap (40; fig. 2) coupled to the housing (10) in a direction facing the surface of the housing in which the plurality of accommodating grooves are formed, the protection cap configured to externally cover the joint terminals (see fig. 15).
In reference to claim  3, KR862 teaches the joint terminals (20) are fixed in the housing and extend toward the plurality of accommodating grooves, respectively, while being in an integrally connected state (see fig. 2, 5, 12).
In reference to claim  4, KR862 teaches the plurality of through-holes formed in the TPA mechanism are formed at positions corresponding to the plurality of accommodating grooves formed in the housing, respectively (see fig. 11, 12).
In reference to claim  5, KR862 substantially teaches the invention as claimed.
However KR862 does not teach the at least one noise filter is a ferrite core is configured to filter out electromagnetic interference included in a signal input from the plurality of terminals inserted into the plurality of accommodating grooves or a signal output to the plurality of terminals.
TSUKAMOTO teaches the at least one noise filter is a ferrite core (Abstract lines, 9-10) is configured to filter out electromagnetic interference included in a signal input or a signal output.  Using the teachings of TSUKAMOTO to modify KR862 to arrive at the results of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of TSUKAMOTO in order to improve signal transmission by reducing the occurrence of noise in the joint terminals.
In reference to claim  9, KR862 teaches a method for manufacturing a connector assembly (fig. 2), where the connector assembly includes: a housing (10; fig. 2) including accommodating grooves (i.e. the grooves in 10 that hold terminals 50; fig. 2) to receive terminals and an insertion space (i.e. the opening in 10 that receives 30) formed thereon, a terminal position assurance (TPA) mechanism (30) inserted into the insertion space and having through-holes (i.e. the through-holes of 30.  See fig. 2), joint terminals (20) electrically connected to the terminals, the method comprising: inserting the joint terminals into the accommodating grooves of the housing; and inserting the TPA mechanism into the insertion space of the housing in a direction intersecting a direction in which the accommodating grooves extend.
However KR862 does not teach a noise filter; fixing the noise filter to the housing or the TPA mechanism so as to enclose the accommodating grooves of the housing, the through-holes of the TPA mechanism, or the joint terminals.
TSUKAMOTO teaches a noise filter (30; fig. 1); fixing the noise filter to the housing (12) so as to enclose the joint terminals (20).  Using the teachings of TSUKAMOTO to modify KR862 to arrive at the results of claim 9 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of TSUKAMOTO, as taught by TSUKAMOTO [0009], in order to provide a cost effective way to noise occurring in the joint terminals without increasing the size of the connector.
In reference to claim 10, KR862 teaches after the inserting of the TPA mechanism, coupling a protection cap (40l fig. 2) that externally covers the joint terminals to the housing in a direction that faces a surface of the housing in which the accommodating grooves are formed (see fig. 15).
In reference to claim  12, KR862 teaches in inserting the TPA mechanism (30), the TPA mechanism (30) is inserted such that the through-holes formed in the TPA mechanism correspond to the accommodating grooves formed in the housing (see fig. 11, 12).


Allowable Subject Matter
Claims 6-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/15/2022